Citation Nr: 0837413	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-02 372	)	DATE
	)
 	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than November 24, 
2004 for an award of service connection for post-traumatic 
stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to February 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
RO that, in part, granted service connection for PTSD and 
assigned an initial 70 percent evaluation, effective on 
November 24, 2004.  



FINDINGS OF FACT

1.  In an August 1983 rating action, the RO denied the 
veteran's original claimed of service connection for 
"nervous condition," and the Board denied his appeal in an 
August 1986 decision.  

2.  On November 24, 2004, the RO received the initial claim 
of service connection for PTSD; there is no earlier formal or 
informal claim of service connection for PTSD.  

3.  The veteran is not shown to have met the eligibility 
criteria for service connection for PTSD beginning on or 
continuously since April 18, 1980.  



CONCLUSIONS OF LAW

1.  The August 1986 decision of the Board denying service 
connection for a nervous disorder is final.  38 U.S.C.A. § 
7104 (West 2002 ); 38 C.F.R. §§ 20.1100, 20.1104 (2007).  

2.  The claim for effective date earlier than November 24, 
2004, for the grant of service connection for PTSD must be 
denied by operation of law .  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.114 (2007); VAOPGCPREC 26-97 (July 16, 1997).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim. VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  

The issue on appeal originally arises from a claim of service 
connection for PTSD.  The RO received such claim in November 
2004 and first adjudicated the claim in a November 2005 
rating decision, which granted service connection for PTSD.  
Prior to the November 2005 rating decision, the RO provided 
the veteran appropriate VCAA notice as to the issue of 
entitlement to service connection for PTSD.  

Specifically, in a December 2004 letter, the RO notified the 
veteran of information and evidence necessary to substantiate 
the claim for entitlement to service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide. The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  

None of the notice prior to the November 2005 rating decision 
specifically pertained to an effective date, however.  This 
is because the specific claim on appeal arises from the 
veteran's disagreement with the effective date assigned 
following an award of service connection for PTSD in a 
November 2005 rating decision.  

The Federal Circuit and Court of Appeals for Veterans Claims 
have held that in appeals arising from disagreement with the 
initially established effective date following the grant of 
service connection, once service connection is granted the 
claim is substantiated; and on that basis, additional notice 
under 38 U.S.C.A. § 5103(a) is not required and any defect in 
the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

Specifically, in Hartman, the Federal Circuit held that the 
notice obligation of 38 U.S.C.A. § 5103(a): is triggered by 
the filing of a "complete or substantially complete 
application"; is intended "to require that VA provide 
affirmative notification to the claimant prior to the initial 
decision in a case as to the evidence that is needed for that 
claim, and who shall be responsible for it; and does not 
apply to proceedings that take place after the RO's initial 
decision.  See Hartman; see also Wilson v. Mansfield, October 
15, 2007 (Fed. Cir. 2007).  

In Hartman, the Federal Circuit held that, on granting an 
initial claim of service connection, VA was not required to 
provide the claimant with notice under 38 U.S.C.A. § 5103(a) 
when the claimant filed his notice of disagreement 
challenging the effective date assigned by the RO.  Id.  The 
same applies here with respect to the appeal as to the 
effective date assigned following the grant of the service 
connection and assignment of a 70 percent rating for PTSD.  

Note also that the statutory notice required by VCAA is only 
one part of the system of notice required and provided in the 
VA claim adjudication process.  See Wilson v. Mansfield, No. 
07-7099 (Fed. Cir. October 15, 2007).  Under Wilson (citing 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 
U.S.C.A. § 5103(a) requires only a generic notice after the 
initial claim for benefits has been filed and before the 
initial decision; and does not apply throughout the claim 
adjudication process since other forms of notice, such as 
contained in the rating decision, Statement of the Case, and 
Supplemental Statement of the Case, provide the claimant with 
notice of law applicable to the specific claim on appeal.  
Id.  

In this case, notice applicable to the specific claim on 
appeal as to effective date assignment following 
liberalization of VA law was provided by the statement of the 
case and supplementary statement of the case.  

Any remaining procedural defect is cured by other 
circumstances of this case. The veteran is represented by a 
representative, who, along with the veteran, has been shown 
to have actual knowledge of the evidence needed to 
substantiate the claim, even though the veteran argues 
counter to the pertinent rules for establishing an earlier 
effective date.  Here, the disposition of the appeal also is 
controlled by the applicable law and regulations.  

With the demonstration of actual knowledge of the evidence 
needed to substantiate the claim; and as the veteran has had 
the opportunity to participate effectively in the processing 
of his claim, that is, the opportunity to submit evidence or 
argument on the earlier effective date claim, the purpose of 
the VCAA notice was not frustrated and the veteran was not 
prejudiced by any defect in the VCAA notice.  

As noted, the record does not show that the veteran filed a 
claim for service connection for PTSD earlier than November 
24, 2004.  Because no earlier claim was filed, a remand for 
additional notice today would serve no useful purpose.  

The Board also notes that, to the extent that the veteran was 
not provided adequate notice of the criteria for establishing 
an earlier effective date on the basis of a liberalizing law 
or regulation, the veteran demonstrated knowledge of such 
criteria in augments and case law citations included in his 
February 2006 Notice of Disagreement and January 2007 
Substantive Appeal.  

As the veteran had actual knowledge of such criteria, the 
Board finds that, to the extent that VCAA notice on these 
criteria were not provided to the veteran, such lack of 
notice was harmless.  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002).  In this regard, the following 
are associated with the claims file: the veteran's service 
medical records, post-service private and VA medical records, 
and written statements and arguments from the veteran.  

There is no indication that there is any additional relevant 
evidence to be obtained by VA.  Indeed, on VCAA Notice 
Response Forms, signed by the veteran in August 2006 and 
March 2007, he specifically indicated that he did not have 
any additional evidence to submit in support of his appeal.  


II.  Earlier Effective Dates-Laws and Regulations

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2).  

Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his duly authorized representative, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim. Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2007).  

A report of examination or hospitalization will be accepted 
as an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which might establish entitlement.  


III.  Analysis

The veteran asserts that an effective date earlier than 
November 24, 2004 for an award of service connection for PTSD 
is warranted in this case.  Specifically, he argues that the 
proper effective date should be one year earlier than the 
date of claim based on the liberalizing April 1980 revision 
to the Ratings Schedule that added PTSD to the Mental 
Disorders rated under 38 C.F.R. § 4.132 (1980).  See 45 FR 
26326-02 (April 18, 1980).  (see, Notice of Disagreement and 
VA Form 9, received in February 2006 and January 2007, 
respectively).  

The record here reflects that the veteran filed his original 
claim of service connection for nervous condition in August 
1982.  In an August 1983 rating decision, the RO denied 
service connection for a nervous condition, and the veteran 
perfected a timely appeal.  

In an August 1986 decision, the Board denied the veteran's 
claim of service connection for a nervous disorder.  That 
decision is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2007).  

On November 24, 2004, the RO received the veteran's request 
for compensation based on service connection for PTSD.  (see, 
Veteran's Application for Compensation and Pension, received 
by the RO on November 24, 2004).  

In support of his claim, and also received by the RO on 
November 24, 2004, was a report, prepared by EWH., MD, 
reflecting that, on November 2, 2004, he had diagnosed the 
veteran with "service connected PTSD."  (see, report of E. 
W. H., M. D., dated November 3, 2004).  

Thereafter, by a November 2005 rating decision, the RO 
granted service connection for PTSD; a 70 percent disability 
rating was assigned, effective on November 24, 2004 or the 
date of receipt of the application for service connection for 
PTSD.  

For the reasons discussed hereinbelow, an effective date 
earlier than November 24, 2004 is not assignable for the 
grant of service connection for PTSD in this case.  

While the nomenclature for the claimed disability has 
changed, the veteran's current claim, in substance, is the 
same as that considered in the 1986 decision, i.e., that he 
has had psychiatric problems since military service.  See 
Ashford v. Brown, 10 Vet. App. 120 (1996) (a change in the 
nomenclature used in a claim does not constitute a new 
claim); but cf. Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996) (holding that a claim based on a new diagnosis is a new 
claim).  Thus, as a disability manifested by PTSD was not the 
subject of the prior final denial, the current application 
may be construed to be an original claim.  

The RO assigned an effective date for service connection on 
November 24, 2004 or the date of the RO's receipt of the 
original claim of service connection.  The Board in this 
regard has reviewed the evidence to determine whether a 
claim, either formal or informal, had been presented prior to 
that date.  However, the RO is not shown to have received any 
earlier correspondence evidencing an intent to claim service 
connection for PTSD.  

To this end, the Board observes that a medical report may 
serve as an informal claim to reopen the previously denied 
claim.  As the medical report in this case was received on 
the same date as his claim, it provides no basis for an 
earlier effective date.  38 C.F.R. § 3.157(b)(2).  

Under the applicable regulations, an effective date in this 
case cannot be earlier than November 24, 2004, even though it 
is suggested that PTSD was present prior to date of claim.  

The Board observes that the general effective date provisions 
of an award of disability compensation based on an original 
claim for direct service connection or a claim reopened after 
final disallowance shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400(b)(2)(i).  

As such, the regulations do not provide for the assignment of 
an earlier effective date based on these facts.  

To the extent that the veteran is suggesting that he has had 
PTSD since service, an effective date of a claim granted 
pursuant to a liberalizing law will be fixed in accordance 
with facts found but will not be earlier than the date of the 
regulation.  See VAOPGCPREC 26-97.  

The VA General Counsel has held that an effective date 
earlier than the date of claim could not be assigned unless 
the claimant had met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
issue and such eligibility had continued to exist from that 
date to the date of claim.  

As noted previously, however, the evidence presented in this 
case does not serve to establish the diagnostic criteria for 
PTSD until November 2, 2004.  (see, report prepared by E. W. 
H., M. D., dated on November 3, 2004).  

The veteran pertinently cites McCay v. Brown, 9 Vet App 183 
(1996), in support of his claim  In McCay, the appellant's 
eligibility for benefits based on liberalizing issue existed 
at the time it was promulgated, but not at the time of the 
retroactive effective date of the liberalizing law.  See 
McCay, 9 Vet. App. at 188.  

The Court held that, as the appellant filed his claim before 
the law changed, denial of benefits created by the change in 
law on the basis that the veteran had not shown eligibility 
for benefits at the time of a retroactive effective date 
would not give effect to Congress' intent in 38 U.S.C.A. § 
5110(g) to provide a grace period for filing claims.  Id.  

In the instant case, the veteran does not contend that he 
either filed a service connection claim for PTSD or presented 
medical evidence of a PTSD diagnosis prior to either the date 
when the liberalizing law was enacted or at the time of the 
retroactive effective date.  Thus, McCay may be distinguished 
on the facts.  

The veteran also refers to the unpublished decision of Thomas 
v. Principi, No. 99-1988 (Vet. App. April 6, 2001).  In 
Thomas, a memorandum decision found the Board was clearly 
erroneous, where a VA examination report noted that the 
veteran had PTSD symptoms from the time of his service, in 
denying an earlier effective date for service connection of 
PTSD under 38 C.F.R. § 3.114(a) on the basis that the record 
contained no evidence that, at the time of the liberalizing 
VA issue, the veteran had a diagnosis of PTSD.  Thomas, No. 
99-1988, slip op. at 3.  

However, the Board notes that this is a nonprecedential 
decision.  The VA regulations provide that service connection 
requires facts, shown by evidence, establishing disability.  
Without evidence establishing a diagnosis of PTSD at the time 
of the liberalizing VA issue, a claimant cannot meet all 
eligibility criteria for the liberalized benefit created by 
the regulation.  

In this case, as there is no evidence establishing a 
diagnosis of PTSD on April 11, 1980, the veteran could not 
have met all eligibility criteria for the liberalized benefit 
since April 11, 1980.  Because 38 C.F.R. § 3.114 cannot be 
favorably applied in the veteran's case, the date of claim is 
the earliest effective date for the grant of service 
connection for PTSD.  



ORDER

The claim for an effective date earlier than November 24, 
2004 for an award of service connection for PTSD must be 
denied under the law.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


